DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1 and 7-8 are rejected under 35 U.S.C. 103.
Claims 2-6 and 9-14 are objected to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Manneschi (US 2015/0035521), and further in view of Zhang et al. (CN 207923193 U).
Regarding claim 1, Manneschi teaches a handheld metal detector having a blade containing transmission and receiver components of the handheld metal detector (e.g. figure 6, paragraphs [0031]-[0033], handheld metal detector 100 having a blade casing 120 containing transducer 122 with transmitter winding and receiver winding).
However, Manneschi is silent with regard to a separation assembly mounted to a handheld detector, the separation assembly comprising:
at least a first separation member formed of a nonferromagnetic material, the first separation member being spaced a lateral separation distance from the blade of the handheld metal detector.
Zhang teaches a separation assembly mounted to a handheld detector (e.g. figure 3, mounting head 3 mounted to handheld detector as shown in figure 3), the separation assembly comprising:
at least a first separation member formed of a material, the first separation member being spaced a lateral separation distance from the blade of the handheld metal detector (e.g. figure 3, mounting head 3 is spaced a lateral separation distance from handheld detector as shown in figure 3).
when combining Manneschi and Zhang, it is necessary and logical to form the at least a first separation member using a nonferromagnetic material because it is a fact that nonferromagnetic material does not interrupt and/or interfering transmitting field and receiving field; therefore, metal detection accuracy is maintained.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Manneschi by applying the teaching of Zhang to explicitly have a separation assembly mounted to a handheld detector, the separation assembly comprising: at least a first separation member formed of a nonferromagnetic material, the first separation member being spaced a lateral separation distance from the blade of the handheld metal detector, for the purpose of allowing the metal detector device to have a ability to detect temperature, gas, and/or humidity (e.g. Zhang, lass two paragraphs of description section).
Regarding claim 7, combination of Manneschi and Zhang teaches wherein the separation assembly is a permanent and integrated part of the handheld metal detector (e.g. Zhang, figure 3, head 3 is a permanent and integrated part).
Regarding claim 8, combination of Manneschi and Zhang teaches wherein the separation assembly is separately manufactured and installed on the handheld metal detector (e.g. Zhang, figure 3, it is obvious that head 3 is separately manufactured and installed for the purpose of simplifying device manufacturing).
Allowable Subject Matter
Claims 2-6 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAIDONG ZHANG/Examiner, Art Unit 2858